Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 55-58 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55-58 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lindberg (US 4,469,707) or Bergman (Psychoparmacology (1983) 80:279-283), each taken alone.
Lindberg teaches administering to a patient an effective amount of the compound 
    PNG
    media_image1.png
    98
    417
    media_image1.png
    Greyscale
, alaproclate (2-(4-chloro-phenyl)-1,1-dimethylethyl-2-aminopropanoate), which is a racemic mixture of (+) and (-) forms, for the treatment of senile dementia in Alzheimer’s disease. See column 1, lines 5-10:

    PNG
    media_image2.png
    64
    448
    media_image2.png
    Greyscale
. See column 4, lines 40-43: 
    PNG
    media_image3.png
    81
    445
    media_image3.png
    Greyscale
.

Bergman teaches that alaproclate was given to patients with dementia of the Alzheimer type. Alaproclate (2-(4-chloro-phenyl)-1,1-dimethylethyl-2-aminopropanoate), is a mixture of (+) and (-) forms, thus both isomers were present.  
It is noted that the administration of the prior art’s composition, which is the same as claimed, to the prior art subjects, which are the same as claimed, would have necessarily achieved the claimed “treating Alzheimer’s disease” and “increasing sirtuin (SirT1)”, even if not recognized by the prior art, since products of identical chemical composition cannot have mutually exclusive properties when administered under the same circumstances, and, as in the present case, to the same host.  The identical compound administered to the identical subject under the identical circumstances must have had the same claimed result. A newly-discovered result or property of an existing method of use is not patentable. See Abbott Labs. v. Baxter, 471 F.3d at 1368-69.
See MPEP 2112 II: “There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.” 
Conclusion
Claims 55-58 are rejected. No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626